Case 19-04823-jw   Doc 13   Filed 09/25/19 Entered 09/25/19 12:36:13   Desc Main
                            Document      Page 1 of 4
Case 19-04823-jw   Doc 13   Filed 09/25/19 Entered 09/25/19 12:36:13   Desc Main
                            Document      Page 2 of 4
Case 19-04823-jw   Doc 13   Filed 09/25/19 Entered 09/25/19 12:36:13   Desc Main
                            Document      Page 3 of 4
Case 19-04823-jw   Doc 13   Filed 09/25/19 Entered 09/25/19 12:36:13   Desc Main
                            Document      Page 4 of 4
